Citation Nr: 0326781	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-12 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.  

2.	Entitlement to an increased (compensable) rating for 
post-operative partial thyroidectomy.  

3.	Entitlement to an increased (compensable) rating for 
vasomotor rhinitis.  

4.	Entitlement to an increased (compensable) rating for 
diverticulum of the right hypopharynx.  

5.	Entitlement to an increased (compensable) rating for 
tinea pedis.  

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should make arrangements with the appropriate 
VA medical facility for the veteran to be afforded a 
general medical examination.  The examiner should 
determine the current severity of the veteran's 
service-connected  pes planus, post-operative partial 
thyroidectomy, vasomotor rhinitis, diverticulum of 
the right hypopharynx, and tinea pedis.  Send the 
claims folder to the examiner for review.  All 
indicated tests and any additional examinations that 
are deemed appropriate should be performed.  In 
evaluating each disability, the examiner(s) should 
consider the relevant medical evidence in the claims 
file.  
a.	With regard to the veteran's pes planus the 
examiner should address whether there is 
evidence of marked deformity, pronation and to 
what degree of severity, tenderness of plantar 
surfaces, inward displacement, amount of 
demonstrable pain on use and manipulation, 
swelling on use, presence of spasm in the tendo 
achillis, presence of callosities, and presence 
of improvement through use orthopedic shoes or 
appliances.
b.	With regard to the veteran's post-operative 
partial thyroidectomy the examiner should not 
any residual symptoms or function impairment.
c.	With regard to the veteran's vasomotor rhinitis 
the examiner should note the degree of 
obstruction, i.e. fully or greater than 50 
percent on one or both sides, and describe the 
presence of polyps.
d.	With regard to the veteran's diverticulum right 
hypopharynx, the examiner should note any 
symptoms or functional impairment produced by 
the disorder.
e.	With regard to the veteran's tinea pedis note 
the presence and degree of ulceration, 
exfoliation, crusting, exudation, lesions, and 
disfigurement and whether the area is small or 
extensive.
2.	After the development requested above has 
been completed to the extent possible, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.






		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





